               Case 2:16-cv-00876-MAK Document 394 Filed 07/06/21 Page 1 of 1

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Noreen Re
Sharon Siatkowski                                                       Keirstin Yost
Court Reporter                                                          Deputy Clerk

 CRAIG GENESS                              :   Joel S. Sansone,Esq. & Elizabeth Tuttle, Esq.
                                           :
                                           :   Plaintiff
                    v.                     :
                                           :   CIVIL ACTION NO. 16-876
                                           :
 COMMONWEALTH OF                           :   Scott A. Bradley, Esq.
 PENNSYLVANIA                              :   Defendant
                                               MINUTE SHEET

BEFORE JUDGE Mark A. Kearney               DATE 7/6/2021                TIME 8:00 AM

                                        Jury Trial Day 1 - Courtroom 3B
                                                 PROCEEDING
The following jurors were called, voir dire, selected:
    1- (94)
    2- (116)
    3- (10)
    4- (3)
    5- (112)
    6- (20)
    7- (9)
    8- (53)
Jurors sworn.
Initial statement by the Court.
Joel S. Sansone, Esq. makes opening statements to the jury.
Plaintiff’s case in chief.
Witnesses called and sworn:
                                     Bernadette Tummons
                                     Judge John Wagner – by video deposition




                         Court adjourned 5:10 PM     To reconvene 7/7/2021 at 8:30AM

TOTAL TIME IN COURT : 8 hours 40 minutes
rev. 5/2003
